Citation Nr: 1625030	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-02 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability. 

2.  Entitlement to a disability rating in excess of 10 percent for a right knee disability. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by: The American Legion 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from September 1972 to September 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the RO in St. Petersburg, Florida.

In March 2016, the Veteran and his spouse presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

The issue of TDIU entitlement is being considered in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case.  In correspondence received in June 2016, the Veteran's representative indicated that the Veteran wished to waive his right to have the claim remanded to the RO for initial consideration of this evidence. 


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected lumbar spine disability has been manifested by painful motion with forward flexion that is greater than 85 degrees, with combined range of motion that is greater than 335 degrees, which has not been productive of incapacitating episodes of intervertebral disc syndrome requiring bedrest prescribed by a physician and treatment by a physician, and with no associated objective neurological abnormalities. 

2.  For the entire period on appeal, the Veteran's service-connected right knee disability has been manifested by painful motion with flexion that exceeds 60 degrees, with normal extension, without lateral instability or recurrent subluxation, and without meniscal pathology. 

3.  For the entire period on appeal, the schedular criteria for TDIU are not met; the impairment caused by Veteran's service-connected disabilities does warrant referral for extraschedular consideration.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for the service-connected lumbar spine disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for a disability rating higher than 10 percent for the service-connected right knee disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2015).

3.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a veteran-claimant's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Lumbar Spine Disability

In a July 1997 rating decision, VA granted service connection for a lumbosacral spine disability characterized as "traumatic arthritis lumbosacral spine" and assigned an initial rating of 10 percent under former Diagnostic Code 5295, effective June 17, 1997.  The current appeal arises from a claim of entitlement to an increased rating received at the RO on April 30, 2010.  

In the period since the grant of service connection, the schedule for rating disabilities of the spine has been amended.  Disabilities of the spine are currently rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235-5243).  The diagnostic code assigned under the General Formula is 5242 (degenerative arthritis of the spine).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A rating of 100 percent requires unfavorable ankylosis of the entire spine.  

A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  

A rating of 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A rating of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A rating of 10 percent is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Formula, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Formula, Note (2) (See also Plate V). 

A review of the evidence most pertinent to the period on appeal finds a March 25, 2009, Primary Care Note, which reveals intact range of motion of the extremities with normal reflexes and sensation (VBMS record 06/08/2010).

A March 31, 2010, Primary Care Note reveals findings of normal range of motion, strength, and sensation of the extremities.  Musculoskeletal examination was normal with no effusion, crepitus, or atrophy, and no decrease in lumbar flexion (VBMS record 10/31/2012).

The report of a VA examination in May 2010 reveals that the Veteran was not receiving any treatment for his lumbar spine condition and symptoms included pain and stiffness.  There was no report of weakness, fatigability, lack of endurance, or incapacitation.  There were no bladder or bowel complaints.  Pain was described as daily and intermittent with any type of movement.  There were no reports of radiation.  Flares occurred after sitting for more than 1.5 hours, standing for 10 minutes, or walking for 50 yards.  The Veteran was observed to have a normal posture and gait and he used no assistive devices.  The Veteran's back was bilaterally symmetric without gross scoliosis or exaggerated kyphosis or lordosis.  There were no palpable spasms or tenderness.  Deep tendon reflexes were + 2/4 equal bilaterally for the patella and Achilles reflexes.  There was no atrophy or hypertrophy.  Strength testing revealed 5 out of 5 strength to gravity and resistance, described as within normal limits for age and bilaterally equal.  Sensation was normal and bilaterally equal.  There was normal toe walking, heel walking, and heel to toe walking.  There was no radiculopathy.  

Range of motion testing revealed "Full" thoracolumbar spine range of motion.  Forward flexion was from 0 to 90 degrees; extension was from 0 to 30 degrees; right and left lateral flexion was from 0 to 30 degrees; and right and left rotation was from 0 to 45 degrees.  

The Veteran reported no doctor-prescribed bedrest or incapacitation in the prior 12 months.  There were no reported impediments to activities of daily life.  The Veteran reported that he had been a school bus driver from 1998 to present.  The impediment to the Veteran's usual occupation was that lumbar pain interfered with driving the school bus when sitting for more than 1.5 hours.  The Veteran had previously been driving 8 hours but was now driving 4 hours.  

The examiner found that lumbar spondylosis and degenerative disc disease at L4-5 were less likely than not caused by the service-connected disability.  The rationale was that a preponderance of the medical evidence does not support a sprain or strain as a proximal cause of degenerative disc disease.  The assessment was "No functional limitation."

VA Primary Care Notes on October 14, 2010, and March 2, 2011, reveal findings of normal strength and sensation of the extremities.  Musculoskeletal examination was normal with no decrease in lumbar flexion (VBMS record 10/31/2012).

A September 6, 2011, VA Primary Care Note reveals the Veteran's weight was 403 pounds with a height of 72 inches.  It was noted that the Veteran gained six pounds in the last six months, he refused to see a dietitian, and was not really interested in doing something to control his weight.  Examination of the extremities showed normal strength.  Bilateral peripheral pulses and sensation were present.  Assessments included morbid obesity (VBMS record 10/31/2012).

A May 23, 2012, VA Primary Care Note reveals normal strength in the extremities.  Bilateral peripheral pulses and sensibility were present.  There was no muscular atrophy in the extremities, no decrease in lumbar flexion, and no pain (VBMS record 10/31/2012).

A March 23, 2016, treatment report from G. Barrio, MD, reveals complaint of low back pain.  On examination, Dr. Barrio noted that the Veteran does have limited range of motion mainly due to the body habitus (pertaining to physique, body build, and constitution, see Dorland's Illustrated Medical Dictionary 826 (31st ed. 2007)).  Elsewhere in Dr. Barrio's records, the Veteran was noted to be morbidly obese (VBMS record 03/24/2016).

Thus, based on the clinical findings and the Veteran's assertions as recorded in the examination report, the criteria for a rating higher than 10 percent are not met.  In other words, the Veteran's service-connected disability is not productive of such functional impairment as to more nearly approximate the criteria for a 20 percent or higher rating than it does the 10 percent rating currently assigned.  On clinical evaluation, the range of motion attributable to the service-connected disability has been described as normal.  Any limitation of motion has been attributed to morbid obesity, a nonservice-connected condition.  While the Board is precluded from differentiating between symptomatology attributed to a non service-connected disorder or condition and a service-connected disability in the absence of medical evidence which does so, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996), in this case, the medical evidence provides this crucial distinction (see March 23, 2016, report of Dr. Barrio).  

The Board acknowledges the Veteran's complaint of pain associated with the service-connected spine disability.  A VA Form 21-4138 dated May 11, 2010, reveals his description of constant pain in the low back.  According to the Veteran, it stops him from doing activities that he used to enjoy.  He has an extremely hard time walking more than 200-300 feet without feeling extreme pain.  He used to enjoy activities outside the house such as hunting, walking in the woods, etc.  He is no longer able to do these things due to the constant pain.  

The presence of pain, as described by the Veteran, is certainly a component of his spine disability; however, all compensable levels under the rating schedule are assigned with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  In essence, the Veteran's report of pain is not itself probative of entitlement to a higher rating.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  Here, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned.  

While it is clear from the record that the Veteran has periarticular pathology as described under 38 C.F.R. § 4.59; and, there is limited motion, and painful motion, those provisions establish only that the Veteran is entitled to a minimum compensable evaluation for such symptomatology.  Such a rating is already assigned.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  

In the July 2010 Notice of Disagreement, the Veteran described being unable to walk more than fifty feet without using some support, as his back tightens up so much that he can no longer stand up.  He asserted that his back problems were severe enough to result in an abnormal gait.  

The Board notes that the contemporaneous clinical findings contradict this assertion.  The May 2010 examination report included normal findings for spasms, gait, and spinal contour.  There was normal toe walking, heel walking, and heel to toe walking.  Moreover, the Veteran's own physician has related his limitation of motion to obesity and not to any thoracolumbar spine pathology.  For these reasons, the Board finds that the symptomatology for a 20 percent rating under the General Formula are not substantiated even considering the provisions of 38 C.F.R. § 4.7.  

The Board has considered whether a higher rating would be warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the evidence does not substantiate a diagnosis of intervertebral disc syndrome or periods of incapacitation with bedrest prescribed by a physician and treatment by a physician.  While the Veteran and his spouse testified that he is incapacitated by his symptoms, the criteria are more specific than simply being incapacitated.  They require bed rest prescribed by a physician and treatment by a physician during such incapacitation.  

In addition, the evidence does not substantiate any associated objective neurological abnormalities such as bladder or bowel impairment or lower extremity radiculopathy.  The May 2010 VA examination provides probative evidence against such symptomatology.  As such, a separate rating is not warranted.  

In sum, the criteria for a rating in excess of 10 percent for the service-connected lumbar spine disability are not met and are not more nearly approximated than those for the current 10 percent rating.  As such, the Board concludes that the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


Right Knee Disability

In a July 1997 rating decision, VA granted service connection for a right knee disability (traumatic arthritis) and assigned a 10 percent rating pursuant to Diagnostic Code 5010-5257, effective June 17, 1997.  The current appeal arises from a claim received at the RO April 2010.  In a June 2010 rating decision, the RO changed the diagnostic code to 5010-5260 to more accurately reflect the nature of the service-connected disability and to comply with Diagnostic Code 5003 which stipulates that arthritis is to be rated in accordance with limitation of motion.  

Diagnostic Code 5010 is used to rate arthritis due to trauma, but it simply redirects to rate in accordance with degenerative arthritis (Diagnostic Code 5003), which in turn rates on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Ratings for limitation of knee motion are addressed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 addresses limitation of flexion of the knee.  Under that code, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 addresses limitation of extension of the knee.  Under that code, a 50 percent rating is for application where extension is limited to 45 degrees; a 40 percent rating is for application where extension is limited to 30 degrees; a 30 percent rating is for application where extension is limited to 20 degrees; a 20 percent rating is for application where extension is limited to 15 degrees; a 10 percent rating is for application where extension is limited to 10 degrees; a 0 percent rating is for application where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that the criteria under Diagnostic Codes 5257, 5260, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.  

The current 10 percent rating for the right knee under Diagnostic Codes 5010, 5003 is assigned due to X-ray evidence of arthritis with motion (flexion and extension) which is not limited to a compensable degree.  

The report of a VA examination in May 2010 reveals the Veteran's report that he had no surgeries or treatment for the knee.  Symptoms included daily flares of intermittent pain.  These would occur with standing greater than 10-15 minutes or walking 10-15 minutes and would last until he sits and gets weight off the joint.  The Veteran reported that he experiences weakness and instability but does not fall.  The Veteran was observed to have a normal posture and gait and he used no assistive devices.  Range of motion testing revealed flexion from 0 to 130 degrees and "full" extension at 0 degrees.  The limitation of range of motion was attributed to "body habitus."  There was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability.  There was no additional limitation of motion after 3 repetitions.  Additional limitation due to flares could not be determined without resort to speculation.  X-rays revealed arthritis.  The assessment was "No functional limitation."

Testing of lateral instability was negative.  Specifically, medial and lateral collateral ligaments, anterior and posterior cruciate ligaments were tested.  McMurray testing (meniscus) was negative and grind testing (chondromalacia patella) was negative.  There was no genu varum/valgus, and no genu recurvatum deformity.  

VA Primary Care Notes on October 14, 2010, and March 2, 2011, reveal findings of normal range of motion of the extremities.  Musculoskeletal examination was normal with no effusion, crepitus, or atrophy (VBMS record 10/31/2012).

A September 6, 2011, VA Primary Care Note reveals normal range of motion of the extremities.  Musculoskeletal examination was normal with no effusion, no joint crepitus, and no muscular atrophy (VBMS record 10/31/2012).

A May 23, 2012, VA Primary Care Note reveals a recent fall and injury to the knee.  Examination of the extremities revealed normal range of motion and strength.  There was no edema.  Musculoskeletal findings were normal with no joint crepitus, no muscular atrophy, and no pain (VBMS record 10/31/2012).

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against the assignment of any higher or separate rating based on limited motion of the right knee.  

Regarding measurement of flexion, the right knee exceeds the degree of limited flexion specified for the minimum compensable rating.  Thus, in no instance has there been measured range of flexion that is limited to 45 degrees.  Accordingly, a compensable rating is not warranted for the right knee on the basis of limitation of flexion under Diagnostic Code 5260.  

Regarding measurements of extension, these measurements have been normal.  Thus, a compensable rating is not warranted for the right knee on the basis of limited extension, under Diagnostic Code 5261.  

The evidence clearly establishes that the Veteran's right knee is painful.  Pain on motion must be considered in determining limitation of motion, as must other orthopedic factors such as weakness, fatigue, and incoordination.  

Balanced against the Veteran's reports of weakness are clinical findings which consistently demonstrate normal or near-normal strength and normal muscle tone and bulk.  Moreover, the Veteran's gait was described as normal by the May 2010 VA examiner.  

The Board understands that the Veteran's central concern is that his knee is painful.  The Veteran has particularly emphasized the effect of his knee pain.  However, it is important for the Veteran to also understand that without symptoms such as pain on motion, there would be no basis for even the current 10 percent rating for the right knee.  In this regard, it is important to note that the range of motion testing does not meet the requirements of the current 10 percent rating for the right knee, let alone any higher evaluation.  Thus, without consideration of the problems he has cited, pain and perceived weakness, the current evaluations could not be justified.

It is also important to note that a noncompensable disability under diagnostic codes such as 5260 and 5261 is a prerequisite for compensation under the second or third parts of Diagnostic Code 5003.  Only when arthritic pain does not cause limitation of motion, or causes a limitation of motion that does not rise to a compensable level, will a 10 percent rating under Diagnostic Code 5003 be appropriate.  

While the Veteran and his representative have emphasized the severity of the Veteran's pain, VA law does not contemplate the assignment of a disability rating on the sole basis of pain.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 37.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  These normal working movements of the body are evaluated in the case of a knee disability through range of motion testing and strength testing.  

In sum, on the basis of limitation of flexion and extension, a preponderance of the evidence is against any higher or separate rating for the right knee under Diagnostic Codes 5003, 5010, 5260, 5261.  

Diagnostic Code 5256 applies to ankylosis, which is defined as the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990).  There is no suggestion in any of the clinical findings that there is a fixation or bony union of the right knee and the demonstrated range of motion is probative evidence against any such finding.  

The Board has also considered whether a separate rating is warranted for the right knee on the basis of recurrent subluxation or lateral instability.  However, in this case, there is significant evidence weighing against such symptomatology.  In fact, clinical testing for lateral instability and subluxation has been negative.  

While the Veteran has reported that he experiences instability of the right knee, the Board observes that the term "instability" is a general term that can have many meanings, including instability in the normal plane of motion of the joint (weakness or giving way).  Ratings based on limitation of motion, including weakness, incoordination, fatigue, etc. reasonably contemplate this type of instability.  "Lateral" instability is a more specific term.  This type of instability is detected by clinical testing, such as varus, and valgus stress (see May 2010 examination report).  Such symptomatology is not contemplated in a rating based on limited motion.  This is why separate ratings may be applied where this specific symptomatology is demonstrated.  

The criteria under Diagnostic Code 5257 are specific in referring to "lateral" instability, and not simply the perception of instability.  As there is no clinical support for lateral instability, the Board has considered the Veteran's reports of feeling unstable as equivalent to weakness or giving way, and not lateral instability.  Accordingly, the evidence weighs against any separate compensable rating under Diagnostic Code 5257.

The Board has considered other diagnostic codes as well.  Diagnostic Code 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only rating available.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  Here, the clinical evidence is against any meniscal pathology.  Frequent locking is not demonstrated.  Moreover, the evidence regarding joint effusion has been entirely negative.  

Diagnostic Code 5262 rates on the basis of malunion or nonunion of the fibula and tibia, conditions which are neither shown nor alleged in this case.  Diagnostic Code 5263 rates on the basis of genu recurvatum, a condition which is neither shown nor alleged in this case.  Accordingly, these codes are not appropriate.

To summarize the Board's findings, a rating higher than 10 percent is not warranted for the right knee.  Separate ratings for lateral instability and recurrent subluxation, or for meniscal pathology, are also not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected lumbar spine disability is manifested by signs and symptoms such as pain, stiffness, and fatigue, which impair his ability to sit, stand, and walk for long periods, as well as to lift and carry.  The Veteran's service-connected right knee disability is manifested by signs and symptoms such as pain, stiffness, and fatigue, which impair his ability to stand and walk for long periods, as well as to lift and carry.  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the lumbar spine and knee each provide disability ratings on the basis of limited motion, including as a result of pain and other Deluca factors.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's knee and back disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for the spine and knee inadequate.  

TDIU Entitlement

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

The term 'substantially gainful occupation' is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, the combined service-connected disability rating is 20 percent for the entire period on appeal.  This is based on separate ratings of 10 percent for the service-connected lumbar spine disability and the service-connected right knee disability.  Accordingly, the criteria for a schedular TDIU are not met.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans' Claims (Veterans Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Veterans Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an objective one based on the average industrial impairment or a subjective one based upon the veteran's actual industrial impairment.  The Board is bound in its decisions by the regulations, the Secretary's instructions, and the precedent opinion of the chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 2002).  In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that unemployability is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

As discussed above, the Veteran's service-connected disabilities do not significantly limit his ability to secure or follow a substantially gainful occupation.  The service-connected back and knee disabilities do limit his ability to sit for extended periods.  The Veteran has asserted that this prevents him from performing his occupation as a bus driver (see December 2012 VA Form 9).  However, the Veteran's service-connected symptomatology is fully contemplated in the ratings assigned.  Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Also, his limitation of motion has been medically attributed by his private physician and by VA providers to the nonservice-connected condition of morbid obesity.  

The Board has considered the effect of medications taken to treat the service-connected disabilities.  See Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).  According to the Veteran's testimony these include narcotic medications.  However, other than stating that the medications are not effective, he has not described any side-effects of these medications that would preclude employment.  

There is no medical opinion that purports to relate an inability to secure or follow a substantially gainful occupation to the Veteran's service-connected disabilities.  As such, the Board concludes that a preponderance of the evidence is against the claim and referral of the claim for extraschedular consideration is not warranted.  

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on May 5, 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the claims, as well as medical opinions.  The Veteran has asserted that the VA examination is inadequate because the VA examiner did not use any instruments to measure range of motion of the lumbar spine or right knee.  While the Veteran is competent to report that a goniometer was not used, and, pursuant to 38 C.F.R. § 4.46, the use of a goniometer in the measurement of limitation of motion is considered "indispensable" in VA examinations, the May 2010 VA examiner found that there was no limitation of motion.  Range of motion was completely normal.  As such, there was no limitation of motion attributed to the service-connected disability, the lack of use of a goniometer is of diminished significance.  Moreover, the Veteran has submitted private records which show that his current limited spine motion is due to his obesity.  His private physician reported limited range of motion mainly due to the body habitus.  The May 2010 attributed knee limitation of motion to body habitus.  To the extent there is any error in the lack of use of a goniometer by the May 2010 VA examiner, it would not appear to be prejudicial in this case.  

The Board has considered the age of the May 2010 examination and the Veteran's testimony that his conditions continue to worsen.  The Board provided the Veteran with the opportunity to submit evidence in support of his assertions and he provided additional private records after the hearing.  While these records show ongoing treatment for multiple medical issues, they do not suggest that such worsening in either service-connected disability as would require a new examination.  

The Board has considered the fact that the examiner stated that the claims file was not available for review.  However, the findings on that report appear to be consistent with other findings reported before and since.  The examiner was not asked to provide an opinion, but was asked to provide contemporaneous findings regarding the manifestations and severity of the disabilities.  Accordingly, the Board finds no prejudice resulting from the lack of claims file review.  

The Board finds that a remand for a new examination is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

A disability rating in excess of 10 percent for a lumbar spine disability is denied. 

A disability rating in excess of 10 percent for a right knee disability is denied. 

TDIU is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


